Citation Nr: 0613303	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-42 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE


Entitlement to service connection for Diabetes Mellitus, 
including as due to exposure to herbicides.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


INTRODUCTION


The veteran served on active duty from June 1971 to May 1979.  
His awards and decorations include the Vietnam Service Medal.  
He served in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision issued by 
a Department of Veterans Affairs (VA) Regional Office (RO). 

The veteran was also scheduled for a personal hearing on his 
appeal before the Board; however he did not report for his 
scheduled hearing.  The Board considers his hearing request 
to be withdrawn.  The veteran's appeal is ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service includes service in the waters 
offshore Vietnam, but the conditions of his service did not 
involve duty or visitation in the Republic of Vietnam. 

3.  Diabetes Mellitus was not manifested during active 
service or within a year of the veteran's separation from 
service and is not shown to be causally or etiologically 
related to herbicide exposure or any other event during 
active service.


CONCLUSION OF LAW

Diabetes Mellitus was not incurred in or aggravated by active 
service, is not due to herbicide exposure in service and may 
not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims of Assistance of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b) (1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  
The veteran filed his claim in February 2003 and in 
correspondence dated in February 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The February 2003 VCAA notice also properly 
advised the veteran of applicable presumptions concerning his 
claim and explained what the evidence must show to support 
his claim for service connection.  The veteran was asked to 
submit an authorization for release of information to obtain 
the records from Dr. Korchinski, who he reported treating him 
for diabetes, or he could provide the information.  
Furthermore, the Board observes that the February 2003 letter 
specifically asked the veteran how his military duties 
exposed him to herbicides.  It noted that service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  If 
he served in Vietnam he was asked for evidence showing he was 
in-country, that he physically served or visited in Vietnam.  
If he was stationed aboard ship, he must have disembarked in 
Vietnam. Essentially he was asked to send any evidence in his 
possession that pertained to his claim, particularly evidence 
to verify his presence in Vietnam and/or his exposure to 
Agent Orange.  

The RO provided the veteran with a copy of the April 2003 
rating decision and he replied in his April 2004 notice of 
disagreement that he would provide particulars.  No 
additional evidence was submitted.  The October 2004 
statement of the case (SOC) provided the veteran with notice 
of all the laws and regulations pertinent to his claim and 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach the decision.  It noted that veteran served 
aboard an aircraft carrier, completed two tours in 
"WESTPAC" and had not submitted any proof of leaving his 
ship.  It was noted he had not indicated that he had in-
country Vietnam service.  In response, the veteran did not 
submit or identify any additional evidence in his substantive 
appeal received in December 2004.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to the issue on appeal.  
The Board notes that there does not appear to be any 
outstanding medical or other records that are relevant to 
this appeal, as the RO obtained the service medical records 
and requested the private medical records identified by the 
veteran.  While those records were not submitted and a VA 
compensation examination was not conducted, the Board finds 
that a VA examination or further development of the medical 
evidence is not necessary.  Under the VCAA, VA is required to 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2005).  A 
medical examination or medical opinion is not necessary in 
this case as the information and evidence of record is 
sufficient to decide the claim.  As the veteran has not been 
shown to have had exposure to herbicides in service competent 
medical evidence that he currently has Diabetes Mellitus is 
not necessary at this point.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA and the Board 
will proceed with appellate review without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal analysis 

The veteran is seeking service connection for Diabetes 
Mellitus, including as due to exposure to herbicides during 
service.  

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a) (6) (iii).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 3.307(a) 
(6) (ii).

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).  In addition, certain chronic diseases such as 
Diabetes Mellitus may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service. See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Analysis, Service Connection for Diabetes Mellitus

The Board has reviewed the available evidence of record, 
including but not limited to the veteran's contentions and 
service medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.

The veteran is seeking service connection for Diabetes 
Mellitus and essentially claims that it is due to service 
including exposure to herbicides in Vietnam.  Service 
connection connotes many factors, but essentially that a 
veteran has a current disability that had its onset or is 
otherwise related to service.  The veteran's service medical 
records are negative for complaints or findings referable to 
Diabetes Mellitus and the veteran has not identified or 
submitted any evidence of diabetes during service, within the 
one year period following his discharge from service or even 
currently.  On his claim for service connection he reported 
being treated for diabetes by Dr. Korchinski and that his 
disability began on May 1991, which is more than ten years 
after service.  For the purpose of discussion, the Board will 
accept the veteran's assertion that he currently has 
Diabetes. 

The question is whether his Diabetes Mellitus is related to 
service.  Applicable law and regulations, set forth above, 
reflect that Diabetes Mellitus is one of the disabilities for 
which the presumption of service connection applies if the 
veteran served in Vietnam or the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  The veteran 
served on active duty from June 1971 to May 1979 and served 
on the USS Ranger off the coast of Vietnam.  While the 
veteran was advised of the need to provide evidence of 
service in-country in Vietnam, he has submitted no such 
evidence and there is no evidence that he actually was 
otherwise exposed to herbicides during military service.  
Accordingly, the Board finds that he was not exposed to 
herbicides in Vietnam and does not meet the criteria for the 
presumption of service connection.   

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. See 
38 C.F.R. § 3.303(d) (2004); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

However, as discussed above, there is no evidence that 
otherwise relates his diabetes to service or an event of 
service origin.  The Board accepts his assertion that his 
diabetes had its onset in 1991, more than ten years after 
service.  While the veteran may also establish entitlement to 
service connection if the evidence shows that his diabetes 
had its onset during service or is otherwise related to 
service, there is no evidence to support such a claim.  The 
veteran's service medical records are negative for any 
complaints, findings, treatment, or diagnosis of diabetes.  
The veteran's separation examination in April 1979 was 
negative for any complaints or findings of diabetes and the 
first evidence of this disability was reported to have been 
in 1991.  There was no reference to any problems with 
diabetes in service and no evidence has been submitted to 
link diabetes to service. 

The veteran was specifically advised by the VA in the RO 
decision and statement of the case of what evidence was 
lacking to substantiate his claim.  Unfortunately, no such 
evidence has been forthcoming to support his claim that his 
current diabetes is related to service or an event from 
service.  The service medical records showed no diabetes.  
Thus, there was no chronic disability shown during service.  
Further, there is no continuity of symptomatology following 
service.  There is simply no record of any finding of 
diabetes until the veteran's report of treatment in 1991.  
The record is devoid of supporting evidence.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied. 


ORDER

Entitlement to service connection for Diabetes Mellitus, 
including as due to exposure to herbicides is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


